UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2396



YVONNE N. STRINGFIELD,

                                              Plaintiff - Appellant,

          versus


CHRISTOPHER NEWPORT UNIVERSITY; BOARD OF VISITORS,

                                           Defendants - Appellees,

          and


PAUL TRIBLE; ANTHONY R. SANTORO; RICHARD A.
SUMMERVILLE; ARLENE STEPNICK; VIRGINIA PURTLE;
BARBARA HARRISON; LOUIS NOISIN; ROBERT DUREL,
Doctor,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Jerome B. Friedman, District
Judge. (CA-99-26-4)


Submitted:   December 16, 1999         Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Yvonne N. Stringfield, Appellant Pro Se. Ronald Curtis Forehand,
Senior Assistant Attorney General, Ashley Lionel Taylor, Jr.,
Assistant Attorney General, William Eugene Thro, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Yvonne N. Stringfield appeals the district court’s order

granting Defendants’ motion for summary judgment and dismissing

Stringfield’s Title VII discrimination claim. We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Stringfield v. Christopher Newport Univ., No. CA-99-26-

4 (E.D. Va. Sept. 15, 1999).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         AFFIRMED



                                2